ORDER
PER CURIAM.
Defendant Mark Powell appeals from the judgment entered on a jury verdict finding him guilty of murder in the first degree, for which he was sentenced to life imprisonment without the possibility of probation or parole, and armed criminal action, for which he was *824sentenced to a concurrent term of life imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).